t c memo united_states tax_court margaret loughran webb petitioner v commissioner of internal revenue respondent docket no file date margaret loughran webb pro_se john r hunter for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this case is before the court on respondent's motion to dismiss for lack of jurisdiction respondent seeks dismissal on all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - nextrecord - the ground that the petition was not timely filed within the time prescribed by sec_6213 or sec_7502 petitioner objects to respondent's motion on the ground that respondent did not issue a valid notice_of_deficiency for any of the years before the court the issues that we must decide are whether respondent actually mailed notices of deficiency for the taxable years through to petitioner on date and if so whether such notices were mailed to petitioner at her last_known_address petitioner margaret loughran webb petitioner resided in ivanhoe texas at the time that her petition was filed with the court background on date the date on which respondent purportedly mailed notices of deficiency to petitioner for the taxable years through petitioner's mailing address was route box 176-a2 ivanhoe texas corine brown ms brown is the supervisor of the 90-day unit of the examination_division of the internal_revenue_service in dallas texas the 90-day unit ms brown held this position on date although petitioner has not cross-moved for dismissal for lack of jurisdiction an invalid notice_of_deficiency would result in a dismissal for lack of jurisdiction but with a different legal result from that of an untimely petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir we discuss this matter further infra pp - nextrecord - the 90-day unit is responsible for issuing notices of deficiency to taxpayers in the north texas internal_revenue_district the 90-day unit is also responsible for determining the last known addresses of taxpayers to whom such notices are sent ivanhoe texas is located within the north texas internal_revenue_district when a case arrives in the 90-day unit it is assigned to a reviewer who checks the file for accuracy the file is then sent to a data transcriber who using a computer database determines the taxpayer's last_known_address for purposes of preparing and mailing a notice_of_deficiency if the data transcriber cannot determine the taxpayer's last_known_address he or she may list several addresses to which duplicate copies of the notice_of_deficiency should be sent the case is thereafter returned to the reviewer who based on the available information validates the address or addresses to which the notice_of_deficiency should be sent as identified by the data transcriber the reviewer then sends the file to a 90-day clerk the day clerk is responsible for checking the correctness of the notice_of_deficiency and ensuring that there is a duplicate copy of the notice available to send to each address listed for a taxpayer using information contained in the notice_of_deficiency the 90-day clerk copies onto the back of the envelopes in which copies of the notice_of_deficiency will be mailed the taxable_year or years placed in issue by the notice - nextrecord - of deficiency each envelope is assigned a certified mail number the 90-day clerk inserts either the original notice_of_deficiency or a duplicate copy thereof into each envelope to be mailed to the taxpayer the 90-day clerk retains an extra copy of the notice_of_deficiency for the file maintained by the internal_revenue_service irs on occasion the 90-day unit has failed to retain a copy of a notice_of_deficiency for the irs file because the 90-day clerk inadvertently mailed all of the copies to the taxpayer in addition to preparing notices of deficiency for mailing the 90-day clerk is also responsible for mailing such notices to taxpayers thus using the information on the envelopes containing each notice_of_deficiency the clerk completes a certified mail log using postal service form_3877 form form_3877 identifies each address to which the notices of deficiency are mailed the taxable_year or years placed in issue by the notices of deficiency and the article number reflecting the certified mail number of each envelope mailed to the taxpayer then the clerk delivers the envelopes containing the notices of deficiency accompanied by form_3877 to the because of space limitations on the forms used a single notice_of_deficiency does not place in dispute more than taxable years if the commissioner's determinations involves more than taxable years see supra note the 90-day clerk may insert more than one notice_of_deficiency into the envelope to be mailed to the taxpayer at a particular address - nextrecord - postal service once at the post office a postal clerk verifies the information on form_3877 with the information reflected on the envelopes containing the notices of deficiency if the information is accurate the postal clerk stamps form_3877 with a u s postal service stamp indicating the current date and the post office location in the instant case respondent introduced into evidence the form_3877 completed by a 90-day clerk supervised by ms brown the form_3877 indicates that on date duplicate notices of deficiency involving the taxable years through were mailed by certified mail to petitioner at the following four addresses route box 176a-2 ivanhoe texas route box 176az ivanhoe texas route box 76a-2 ivanhoe texas and west 16th plano texas the form_3877 is postmarked date by the postal service in dallas texas respondent has been unable to produce a copy of a notice_of_deficiency for the taxable years through however respondent has produced a copy of a notice_of_deficiency for the taxable years and ms brown identified the notice_of_deficiency for and as one originating from her unit the postal service facility in ivanhoe texas is a small post office that has approximately post office box customers donna russell ms russell was the postmistress of the ivanhoe - nextrecord - post office from at least until date and personally knew petitioner during that period when certified mail is received by the ivanhoe post office for delivery to a post office box customer as in the present case a local mail carrier attempts to personally deliver the letter to the addressee's home if the addressee is not at home the mail carrier leaves a yellow slip ie postal service form_3849 form in the addressee's mail box form_3849 notifies the addressee that the ivanhoe post office is holding certified mail addressed to him or her the yellow slip identifies the sender's name the certified mail article number and the date and includes a brief description of the item eg letter parcel or large envelope three forms were completed with respect to the articles of certified mail mailed by the irs to petitioner in ivanhoe texas the forms indicate that all of the certified letters addressed to petitioner in ivanhoe texas were delivered to the ivanhoe post office no later than date even though each certified letter was mailed to petitioner at a slightly different box number ie box 176a-2 box 176az and box 76a-2 ms russell knew that the letters were intended for petitioner at box 176-a2 and she delivered them accordingly on or about date petitioner visited the ivanhoe post office ms russell asked petitioner whether petitioner wanted her certified mail petitioner refused delivery - nextrecord - specifically petitioner told ms russell that petitioner was not going to claim her certified mail and that petitioner did not care what disposition ms russell made of such mail petitioner mailed her petition to this court on date which petition was received and filed by the court on date the petition includes allegations that petitioner was never served with notices of deficiency for the taxable years through petitioner was totally unaware of any such notices until after the expiration of the time for timely filing a petition with this court in respect of such notices and that as a consequence of the foregoing petitioner was denied her right to contest such notices subsequently respondent filed her motion to dismiss for lack of jurisdiction respondent contends that notices of deficiency for the taxable years through were issued to petitioner such notices were mailed to petitioner at petitioner's last_known_address and are therefore valid and petitioner failed to file a timely petition for redetermination with the court in respect of such notices discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes respondent - nextrecord - after determining a deficiency to send a notice_of_deficiency to a taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to a taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to a taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 853_f2d_1209 5th cir 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days under circumstances not present herein from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the deficiency sec_6213 in her motion to dismiss respondent claims to have mailed notices of deficiencies for the taxable years through to petitioner at petitioner's last_known_address on date in view of the fact that the petition was not filed until date well after the expiration of the 90-day period for filing a timely petition it necessarily follows that we must dismiss this action for lack of jurisdiction the question presented is whether the dismissal should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue valid notices of - nextrecord - deficiency under sec_6212 see 63_tc_193 o'brien v commissi62_tc_543 34_tc_58 if we conclude that the petition is untimely petitioner would be precluded from challenging the merits of the deficiency in this court and would only be able to obtain judicial review of such merits by paying the tax filing a claim_for_refund with the irs and if the claim is denied suing for a refund in the appropriate federal district_court or the u s court of federal claims sec_7422 however if jurisdiction is lacking because of respondent's failure to issue valid notices of deficiency we will dismiss the case on that ground rather than for lack of a timely filed petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 as indicated the parties initially disagree whether notices of deficiency were in fact issued to petitioner and if so whether they were mailed to petitioner at petitioner's last_known_address respondent contends that a notice_of_deficiency for the taxable years through and a second notice_of_deficiency for the taxable years and were issued to petitioner on date respondent also contends that both notices of deficiency were mailed to petitioner at petitioner's last_known_address - nextrecord - petitioner contends that no notice_of_deficiency exists for the taxable years through as evidenced by the fact that respondent has been unable to produce a copy of any notice for those years further petitioner contends that if such notice_of_deficiency exists notices of deficiency for the taxable years through were never mailed to her finally petitioner contends that even if notices of deficiency for the taxable years through were mailed to her such notices were not mailed to her last_known_address as explained more fully below we hold respondent presented sufficient evidence to prove the existence of a notice_of_deficiency for the taxable years through respondent mailed notices of deficiency for the taxable years through on date and notices of deficiency were mailed to petitioner at her last_known_address respondent bears the burden of proving that she mailed notices of deficiency to petitioner and the date on which the notices were mailed pietanza v commissioner supra pincite 54_tc_1535 respondent is required to introduce evidence showing that notices of deficiency were properly delivered to the postal service for mailing 94_tc_82 see 60_tc_522 affd per curiam 499_f2d_550 2d cir the act of mailing may be proven by evidence of respondent's mailing practices corroborated by testimony or - nextrecord - documentary_evidence coleman v commissioner supra pincite form_3877 reflecting postal service receipt represents direct documentary_evidence of the date and fact of mailing 89_tc_321 absent evidence to the contrary a properly completed form_3877 is highly probative evidence that notices of deficiency were mailed on the postmark date to the taxpayers listed on the form cataldo v commissioner supra pincite in the instant case respondent introduced into evidence a completed and postmarked form_3877 such form certifies that notices of deficiency for the taxable years through were mailed to petitioner on date additionally respondent presented the testimony of ms brown who described the established procedures surrounding the preparation and mailing of the notices of deficiency based on these procedures we find it highly unlikely that form_3877 would reflect that notices of deficiency were mailed for specific taxable years if notices did not in fact exist for such years similarly we find it highly unlikely that entries regarding notices of deficiency would appear on form_3877 if such notices were not actually mailed notably the information on form_3877 was copied from the envelopes containing the notices of deficiency that were mailed to petitioner and the information on those envelopes was copied directly from the actual notices of deficiency enclosed therein - nextrecord - in pietanza v commissioner supra we held that respondent failed to prove the existence of a notice_of_deficiency where respondent was unable to produce a copy of the alleged notice_of_deficiency critical to our decision in pietanza was the fact that the commissioner failed to present any evidence corroborating the existence of the notice_of_deficiency except for an uncertified form_3877 petitioner's circumstances are distinguishable from those of the taxpayer in pietanza v commissioner supra in the instant case respondent presented a certified copy of form_3877 and corroborating evidence ie ms brown's testimony proving the existence of the notice_of_deficiency for the taxable years through form_3877 coupled with the corroborating testimony of ms brown and the absence of contrary evidence presented by petitioner leads us to conclude that respondent has satisfied her burden of proving the existence of a notice_of_deficiency for the taxable years through and the mailing to petitioner on date of the notices of deficiency for the taxable years through see 20_f3d_222 6th cir form is highly probative evidence that the notice_of_deficiency was sent by certified mail and in the absence of contrary evidence is sufficient to establish that fact 853_f2d_1209 5th cir complete compliance with established procedures concerning certified mail and the use of - nextrecord - form_3877 provides sufficient proof of mailing 724_f2d_808 9th cir where government destroyed all copies of the notice_of_deficiency the government proved that the notices and assessments were properly made based on form_3877 and the absence of contrary evidence 530_f2d_781 8th cir where all copies of the notice_of_deficiency were lost existence and mailing of the notice_of_deficiency were proved based on form_3877 and supplemental evidence corroborating such form finally we address petitioner's contention that the notices of deficiency were not mailed to petitioner at her last_known_address petitioner argues that the notices are invalid because they were mailed to box 176a-2 box 176az and box 76a-2 rather than to box 176-a2 we find the error in the notice_of_deficiency addressed to petitioner at box 176a-2 to be an inconsequential error that does not compromise the validity of the notice_of_deficiency see occean v commissioner tcmemo_1991_439 where a notice_of_deficiency mailed to amsterdam ave 2g rather than to amsterdam ave apt 2g the notice was valid because taxpayers did not prove a delay in delivery mcmullen v commissioner tcmemo_1989_455 deficiency_notice was mailed to taxpayer's last_known_address notwithstanding a mistake in the spelling of the street_name in the address to which the notice was mailed kohilakis v commissioner tcmemo_1989_366 error in address of deficiency_notice was so - nextrecord - minor that it would not have prevented delivery riley v commissioner tcmemo_1985_231 same thus we find that respondent mailed at least one copy of the notices of deficiency to petitioner at her last_known_address in any event the errors in the address of the notices of deficiency mailed to petitioner in ivanhoe texas were rendered harmless by virtue of the fact that petitioner actually received all three copies of the notices of deficiency an erroneously addressed notice_of_deficiency is valid if the taxpayer receives actual notice of respondent's deficiency determination in a timely fashion ie without prejudicial delay see 81_tc_65 holding an erroneously addressed notice valid under sec_6212 where taxpayer received the notice days after it was mailed patmon young professional corp v commissioner tcmemo_1993_143 affd 55_f3d_216 6th cir iacino v commissioner tcmemo_1992_111 where a notice_of_deficiency mailed to east 42nd avenue rather than to east 42nd avenue resulted in actual notice without prejudicial delay the notice was valid although misaddressed the record in the instant case reveals that petitioner was presented with the notices of deficiency about a week after they were mailed by respondent petitioner was directly asked by ms russell the ivanhoe postmistress whether petitioner intended to claim her certified mail and petitioner refused delivery by - nextrecord - telling ms russell that ms russell could make whatever disposition she wished of petitioner's certified mail accordingly we find that petitioner received actual notice of the notices of deficiency any errors attributable to respondent with respect to the address appearing in such notices were rendered harmless because of petitioner's refusal to claim her certified mail see erhard v commissioner tcmemo_1994_344 affd 87_f3d_273 9th cir taxpayer could not defeat actual notice by refusing delivery of deficiency notices conclusion because notices of deficiency for the taxable years through were mailed to petitioner at her last_known_address and because petitioner filed her petition in respect of such notices in an untimely fashion we shall grant respondent's motion to dismiss in order to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered our action in granting respondent's motion to dismiss will render moot certain motions filed by petitioner also as previously mentioned petitioner is not without a remedy even though she cannot pursue her case in this court in short petitioner may pay the tax file a claim_for_refund with the irs and if the claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138
